Exhibit 10.3

VULCAN MATERIALS COMPANY

2016 OMNIBUS LONG-TERM INCENTIVE PLAN

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AGREEMENT

TERMS AND CONDITIONS

﻿

﻿

THIS AGREEMENT (the “Agreement”), dated as of the Grant Date, which is the date
set forth on page one of this Agreement, is between Vulcan Materials Company
(the “Company”) and the Participant, as designated on page one of this
Agreement.  This Agreement sets forth the terms of the grant described in
Section 2 below.

RECITALS:

The Company adopted the 2016 Omnibus Long-Term Incentive Plan (the “Plan”) in
order to provide for a wide array of stock-based and other long-term incentives
for eligible participants.  The Compensation Committee of the Board (the
“Administrator”) hereby grants Restricted Stock Units (the “RSUs”) to the
Participant, in accordance with the requirements of the Plan to carry out the
purposes of the Plan.  In consideration of being awarded the RSUs, the
Participant agrees with the Company as follows:

1.



Definitions.  All defined terms contained in the Plan are hereby incorporated by
reference, except to the extent that any term is specifically defined in this
Agreement.

2.



Grant of Restricted Stock Units; Vesting; Dividend Equivalents.

(A)



Grant.  Subject to the terms and conditions of the Plan, this Agreement, and any
applicable deferral election form executed by the Participant, the Administrator
hereby grants to the Participant the number of RSUs designated on page one of
this Agreement.  The RSUs represent an unfunded and unsecured obligation of the
Company to issue the same number of shares of Common Stock (the “Shares”) in
accordance with Section 3 as RSUs granted pursuant to this Section 2(A), or
accrued pursuant to Section 2(C), under this Agreement.  As of the Grant Date,
an account is established for the Participant (the “Deferral Account”), and is
credited with the number of RSUs shown on page one. No Shares have been
transferred or set aside, or will be transferred or set aside, from the general
creditors of the Company to fund this award. The Participant has no right to
vote or (except as otherwise provided in Section 2(C) below with respect to
Dividend Equivalents) receive dividends on the Shares represented by the RSUs
until the Shares have been vested, as explained below.

(B)



Vesting.  The Participant’s RSUs will vest on the first anniversary of the Grant
Date.

(C)



Dividend Equivalents.  During the period from the Grant Date to the issuance of
Shares in accordance with Section 3 (the “Deferral Period”), the Participant’s
Deferral Account will be credited with dividend equivalents equal to the
dividends paid on the number of Shares represented by the RSUs during the
Deferral Period (“Dividend Equivalents”).  The Dividend Equivalents will be
converted to additional RSUs by dividing the Dividend Equivalents by the Fair
Market Value of one Share on the date the dividend is paid.  In the case of
dividends paid in property, the amount credited will be based on the fair market
value of the property on the date the dividend is paid.  Any such RSUs credited
to the Deferral Account under this Section 2(C) will be subject to the same
distribution restrictions and other terms of this Agreement as the RSUs giving
rise to the Dividend Equivalents.

3.



Payment of Restricted Stock Units.  The issuance of Shares in settlement of the
Participant’s rights under this Agreement will be made in a lump sum payment of
whole shares with any fractional shares paid in cash during whichever of the
following periods ends first:

(A)



Within 90 days of vesting, unless the Participant has an executed Deferral
Election in place, then in accordance with the deferral election provisions in
Section 4;

(B)



within 90 days of the date of the Participant’s death or disability, as defined
under Code Section 409A (“Disability”), provided that the Participant does not
have the right to designate the taxable year of the payment; and



 

Exhibit 10.3 – Page 1

 

 

--------------------------------------------------------------------------------

 

(C)



within 90 days of the date of a change of control of the Company, as defined
under Code Section 409A, provided that the Participant does not have the right
to designate the taxable year of the payment.

4.



Deferral Elections.

(A)



Prior Year Elections.  In a calendar year prior to the year of the Grant Date,
the Participant may elect to defer the issuance of Shares and Dividend
Equivalents in settlement of the Participant’s rights under this Agreement
beyond the period established in Section 3(A) in accordance with subsection
4(B).

(B)



Deferral Options.  Pursuant to an election under subsection 4(A), the
Participant may elect to receive settlement in approximately equal annual
installments over a period of between two and 10 years beginning during the
period established in Section 3(A), provided payment is not made under Section
3(B) or Section 3(C).  The amount of each installment payment will be determined
by dividing the number of RSUs in the Participant’s Deferral Account on the
payment date by the number of installments remaining (for example, the number of
shares in the first of five installment payments will equal the number of RSUs
on the payment date divided by five, and the number of shares in the second of
five installments will equal the number of RSUs on the second payment date
divided by four).  An election made under this Section 4 will be irrevocable and
must be made by executing and submitting the appropriate election form to the
Administrator.

(C)



Death, Disability, or Change of Control During Settlement Period.  Upon the
Participant’s death or Disability or upon a change of control of the Company, as
defined under Code Section 409A, during the settlement period, issuance of any
remaining Shares in settlement of the Participant’s rights under this Agreement
will be made in a lump sum payment during the period specified in Section 3(B),
in the case of death or Disability, or during the period specified in Section
3(C), in the case of a change of control.

5.



Additional Provisions

(A)



No Right to Continued Service; No Right to Further Awards.   Nothing in the Plan
or the Agreement gives the Participant any right to continue in the service of
the Company or an Affiliate or interferes with the right of the Company to
terminate the Participant’s service at any time.  Except as otherwise provided
in the Plan or this Agreement, all rights of the Participant with respect to the
unvested portion of the Award (if any) will terminate on the Participant’s
Termination Date.  The grant of the Award does not create any obligation to
grant further awards.

(B)



Notices.  Any notice necessary under the Agreement should be addressed to the
Company in care of its Vice President – Total Rewards at the principal executive
office of the Company and to the Participant at the address appearing in the
personnel records of the Company for the Participant or to either party at such
other address as either party may hereafter designate in writing to the other.
Any such notice will be deemed effective upon receipt thereof by the addressee.

(C)



Tax Consequences.  The Participant acknowledges that the Company has made no
warranties or representations to the Participant with respect to the tax
consequences related to the transactions contemplated by this Agreement, and the
Participant is in no manner relying on the Company or its representatives for an
assessment of such tax consequences.  The Participant acknowledges that there
may be adverse tax consequences upon the grant or vesting of the Award and/or
the acquisition or disposition of the Shares or other benefits subject to the
Award and that he or she has been advised that he or she should consult with his
or her own attorney, accountant and/or tax advisor regarding the decision to
enter into this Agreement and the consequences thereof.  The Participant also
acknowledges that the Company has no responsibility to take or refrain from
taking any actions in order to achieve a certain tax result for the Participant.

(D)



Award Subject to Plan.  By entering into this Agreement, the Participant agrees
and acknowledges that the Participant has received and read a copy of the Plan
and Plan prospectus. The Participant acknowledges and agrees that the Award and
the Participant’s rights are subject to the Plan, as the Plan may be amended.
The terms and provisions of the Plan are incorporated herein by reference. In
the event of a conflict between any term or provision in the Agreement and a
term or provision of the Plan, the Plan terms will govern, unless the
Administrator determines otherwise.

(E)



Amendment; Waiver; Superseding Effect.  This Agreement may be modified or
amended as provided in the Plan. The waiver by the Company of a breach of any
provision of this Agreement by the Participant will not operate or be construed
as a waiver of any subsequent breach by the Participant. The Agreement



 

Exhibit 10.3 – Page 2

 

 

--------------------------------------------------------------------------------

 

supersedes any statements, representations or agreements of the Company with
respect to the grant of the Award or any related rights, and the Participant
waives any rights or claims related to any such statements, representations or
agreements.

(F)



Recoupment and Forfeiture.  As a condition to receiving the Award, the
Participant agrees that he or she will abide by the Company’s Director and
Executive Stock Ownership and Equity Retention Guidelines and Clawback Policy
and/or other policies adopted by the Company or an Affiliate, each as in effect
from time to time and to the extent applicable to the Participant.  Further, the
Participant will be subject to such compensation recovery, recoupment,
forfeiture or other similar provisions as may apply under Applicable Law.

﻿

﻿



 

Exhibit 10.3 – Page 3

 

 

--------------------------------------------------------------------------------